The opinion of the court was delivered, by
Woodward, C. J.
Under the 11th and 12th sections of the Road Law of 1886, Purd. 872, the Court of Quarter Sessions have power to lay out a private road from the dwellings or plantations of the petitioners to a highway or place of necessary public resort, or to some other private way that leads to a highway, but they have no power under these sections or any other to lay out private roads except between such termini. The object of the legislation was to enable petitioners to get access to established highways and to places of necessary resort, that they might not be shut out of the world ; but for a private road which like this starts from a turnpike and ends upon a creek, there is no authority in the statute. The court had no jurisdiction to establish a private road between such points : and besides the report of viewers was fatally defective in not setting forth that the road was necessary, as the 12th section requires.
For these reasons the proceedings must be set aside. There was some attempt to treat this as a public road, but it was unsuccessful, for the viewers laid it out expressly for private use, and the court confirmed their report as they made it.
Let the proceedings be set aside.